D I C K S T E I N S H A P I R O M O R I N & O S H I N S K Y L L P 2treet NW Washington, DC 20037-1526 Tel (202) 785-9700 · Fax (202) 887-0689 June 19, 2002 Securities and Exchange Commission Division of Investment Management Office of Public Utility Regulations 450 5th Street, NW Washington, DC 20549 RE: KeySpan Corporation - File No. 70-10048 Ladies & Gentlemen: By this letter, KeySpan Corporation and KeySpan New England, LLC, formerly known as Eastern Enterprises (the Applicants) notify the Commission that the Post-Effective Amendment filed by the Applicants on January 31, 2002 in File No. 70-10048, is hereby withdrawn. The filing was inadvertently made in this file number due to EDGAR technical problems and should have been filed in File No. 70-9641; Applicants are refiling the Post-Effective Amendment in File No. 70-9641, with modifications made pursuant to Commission staff comments, on even date herewith. Thank you for your consideration of this matter. Sincerely, Laura V. Szabo Counsel to KeySpan Corporation and KeySpan New England, LLC
